       Case 2:18-cv-03070-WB Document 27 Filed 10/17/18 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PESNSYL VANIA



EDWARD SHAMOON, Derivatively
and on Behalf of Nominal Defendant
LANNETT COMPANY, INC.,

                      Plaintiff,                     Civil Action No. 2:18-cv-03070-WB

       v.

ARTHUR P. BEDROSIAJ~, MARTIN P.
GALVAN, JOHN KOZLOWSKI,
JEFFREY FARBER, DAVID DRABIK,
PAUL TAVEIRA, JAMES M. MAHER,
and ALBERT PAONESSA, III,                            Judge Wendy Beetlestone

                      Defendants,

       and
                                                                                 OCT 17 20\d
!ANNETT COMPANY, INC., a Delaware                                                   .... .WU~   \;Ill'·
Corporation,                                                                 &;~TE ~ci'tp. et~rk
                      Nominal Defendant.


                                     rp111 11•1 •SIOJ ORDf:R
       AND SOW,      this~ day of oth~W"                  ,20lr, it is ORDERED as follows:
       1.      The above-captioned action hereby is stayed for all purposes for a period of one-

hundred and eighty (180) days or until the Court issues an order on the forthcoming motion to

dismiss the Third Amended Consolidated Securities Class Action Complaint filed in the matter

of Utestch v. Lannett Co., Inc., et al., No. 2: 16-cv-05932-WB, whichever is later (the "Stay

Period").

       2.      Starting on the first business day after the conclusion of the Stay Period, Plaintiff

Edward Shamoon ("Plaintiff') shall have fifteen (15) days to amend his complaint in response to
      Case 2:18-cv-03070-WB Document 27 Filed 10/17/18 Page 2 of 2




the Court's order on the forthcoming motion to dismiss the Third Amended Consolidated

Securities Class Action Complaint filed in the matter of Utestch v. Lannett Co., Inc., et al., No.

2:16-cv-05932-WB (the "Amendment Period").

       3.      Starting on the first business day after the conclusion of the Amendment Period,

Defendants shall have thirty (30) days to answer or to move to dismiss Plaintiffs complaint.


IT IS SO ORDERED.




                                                  2
